                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

ELIZABETH FINLEY, Individually and                                                      PLAINTIFF
on behalf of the Estate and Wrongful Death
Beneficiaries of Thomas Finley, Jr., Deceased

V.                                                                    NO. 3:18-CV-78-DMB-JMV

DAVID DYER, et al.                                                                  DEFENDANTS


                                              ORDER

       On November 22, 2019, JAMAC Logistics, LLC, filed a joint motion for entry of a

proposed consent judgment submitted separately to the Court. Doc. #193. The motion represents

that JAMAC and the plaintiff have agreed to the entry of the proposed consent judgment and that

the judgment “is in the best interest of the parties ….” Id.

       Generally, before entering a consent judgment, also called a consent decree, courts
       must decide whether it represents a reasonable factual and legal determination
       based on the facts of record, whether established by evidence, affidavit, or
       stipulation. Courts must also ascertain that the settlement is fair and that it does not
       violate the Constitution, statutes, or jurisprudence. In assessing the propriety of
       giving judicial imprimatur to the consent decree, the court must also consider the
       nature of the litigation and the purposes to be served by the decree.

Jones v. Gusman, 296 F.R.D. 416, 428–29 (E.D. La. 2013) (citations and quotation marks omitted)

(citing Williams v. City of New Orleans, 729 F.2d 1554, 1559 (5th Cir. 1984) and United States v.

City of Miami, 664 F.2d 435, 441 (5th Cir. 1981)).

        The Court has reviewed the proposed consent judgment and believes that its provisions

represent a fair and reasonable factual and legal determination based on the facts of record. The

Court also finds that the proposed consent judgment does not violate the Constitution, statutes, or

jurisprudence. Finally, the proposed consent judgment is consistent with the nature of this

litigation. Accordingly, the joint motion [193] is GRANTED. A judgment consistent with the
parties’ proposed consent judgment will be entered. Thereafter, the Court of the Clerk shall

CLOSE this case.1

        SO ORDERED, this 27th day of November, 2019.

                                                              /s/Debra M. Brown
                                                              UNITED STATES DISTRICT JUDGE




1
  A stipulation purporting to dismiss the remaining claims and defendants was filed on November 20, 2019. Doc.
#192. To the extent the stipulation was not signed by all parties who have appeared, the document fails to effectuate
dismissal. See Fed. R. Civ. P. 41. Regardless, it does not prevent the Court from closing this case.

                                                         2
